Citation Nr: 0517041	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cellulitis, 
secondary to residuals of shell fragment wounds (SFW) to the 
right leg and thigh.

2.  Entitlement to a rating in excess of 30 percent from July 
31, 2000, to July 22, 2001, and in excess of 70 percent from 
July 23, 2001, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2001 rating 
decision, by the Columbia, South Carolina, Regional Office 
(RO), which increased the evaluation for the veteran's 
service-connected PTSD from 10 percent to 30 percent, 
effective July 31, 2000; however, that rating action denied 
the claim for service connection for cellulitis.  

On January 7, 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A transcript of that hearing is of record.  

In July 2003, the Board remanded the case to the RO for 
further development.  Subsequently, in a rating action of 
March 2004, the RO increased the evaluation for the veteran's 
PTSD from 30 percent to 70 percent, effective July 23, 2001.  
The Board notes that because the increase in the evaluation 
of the veteran's PTSD does not represent the maximum rating 
available for the disability, the veteran's claim for an 
increased evaluation for this disorder remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Of record is a statement in support of claim (VA Form 21-
4138), dated in May 2004, wherein the veteran informed the RO 
that he had moved to Milwaukee, Wisconsin; he provided his 
new address.  Therefore, jurisdiction of this case was 
transferred to the RO in Milwaukee, Wisconsin.  

The Board also notes that, in a letter dated in June 2004, 
the veteran raised the issue of entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right leg condition.  This matter has not been developed for 
appellate review and is referred to the RO for whatever 
action is deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
VCAA by correspondence dated in September 2001 and January 
2004.  

Here, the Board notes that due process requires a remand of 
the veteran's claims.  In an October 2002 Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22), the veteran designated The American Legion 
to represent him in his appeal.  At his January 2003 personal 
hearing before the undersigned Veterans Law Judge in 
Washington, D. C., an American Legion representative assisted 
the veteran.  In June 2003, the American Legion submitted a 
statement and additional evidence to the Board on the 
veteran's behalf.  

In May 2004, the Milwaukee RO received and acknowledged a 
signed VA Form 21-22, dated May 3, 2004, appointing the 
Wisconsin Department of Veterans Affairs (WDVA) as his 
accredited service organization representative in his case.  
An appropriate designation of a new representative will 
automatically revoke any prior designation of representation.  
38 C.F.R. § 20.607 (2004).  Therefore, the Board recognizes 
WDVA as the veteran's newly appointed representative.  

Nevertheless, in April 2005, the American Legion issued a 
Statement of Accredited Representative in Appealed Case on 
the veteran's behalf.  Subsequently, in May 2005, the 
American Legion issued an informal hearing presentation on 
the veteran's behalf.  Thus, it appears that the veteran 
appointed the Wisconsin Department of Veterans Affairs as his 
accredited representative, but that organization has not had 
the opportunity to review the claims file or to present 
written argument.  This is a due process deficiency that must 
be addressed prior to any merits review.  

Thus, while the Board regrets any further delay in 
considering the veteran's claims, due process demands that 
this case be REMANDED to the RO for the following actions:  

1.  The AMC or RO should forward the 
claims folder to the Wisconsin Department 
of Veterans Affairs, to afford it the 
opportunity to review the file and 
present written argument on behalf of the 
appellant on all the issues.  After that 
is completed, the RO should review any 
written presentation by the 
representative, determine whether any 
further development is necessary and, if 
so arrange for such development.  

2.  Thereafter, the AMC or RO should 
readjudicate the veteran's claims in 
light of any new evidence and the 
contentions of the current 
representative.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

